EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Madeline Schlederer on 05 October 2021.
The application has been amended as follows: 

The Title is changed from “Landyard Clip” to --Lanyard Clip--.



Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:
Regarding claims 1-15, Reasons for Allowance as included on pages 4-5 in the Office Action mailed 06 August 2021 are incorporated herein.
Regarding claims 16-18 and 20, the prior art of record fails to disclose a lanyard clip comprising a lever pivotally coupled to a body such that the lever pivots with respect to the body about a first axis, wherein a grip is pivotally coupled to the lever about a second axis, wherein the grip pivots with respect to the body about a third axis, wherein the first axis, the second axis, and the third axis are spaced apart from each other and are parallel to each other in combination with all the limitations in independent claim 16.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL S LEE whose telephone number is (571)270-5735. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 



/M.S.L/Examiner, Art Unit 3677                                                                                                                                                                                                        
/Robert Sandy/Primary Examiner, Art Unit 3677